Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7 and 10-14) in the reply filed on 17 May 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017203934 A (Foreign Patent Document 13 of the Information Disclosure Statement dated 13 May 2020, hereby referred to as JP ‘934).
Regarding Claims 1 and 7, JP ‘934 discloses a reflective photomask. Specifically, JP ‘934 discloses a mask blank that comprises a substrate, a multilayer reflective film, and an absorber film (Fig. 1 and paragraph 0013 of the English translation). The multilayer film is an alternatively stacked film comprising molybdenum and silicon (paragraph 0013 of the English translation). The absorber film is an alloy that contains silicon (i.e. a material having a refractive index of at least 0.99 for EUV light) and tantalum (i.e. a material having an extinction coefficient of at least 0.035 for EUV light) (paragraph 0013 and 0026 of the English translation). JP ‘934 further discloses a method of manufacturing a reflective photomask, wherein the mask blank is provided and a pattern is formed in the reflective multilayer following development (paragraphs 0020-0025 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017203934 A (Foreign Patent Document 13 of the Information Disclosure Statement dated 13 May 2020, hereby referred to as JP ‘934) in view of US 20160238925 A1 (Hamamoto).
Regarding Claims 2 and 10, JP ‘934 discloses an EUV mask blank and an EUV mask according to instant Claims 1 and 7, respectively. However, JP ‘934 is silent in regards to the absorber film acting as a phase shift film. Hamamoto teaches a reflective mask blank and a reflective mask. The mask taught by Hamamoto includes a multilayer reflective film and an absorber film (Hamamoto, paragraph 0088). The absorber film is made from a tantalum-based material (Hamamoto, paragraph 0137). Hamamoto teaches that the absorber film may be referred to as a phase shift film, wherein the phase difference is set to within the range of 80±10 degrees (Hamamoto, paragraph 0148). JP ‘934 and Hamamoto are analogous art because both references pertain to EUV masks and mask blanks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to configure the absorber film to shift a phase of EUV light within a range of 80±10 degrees, as taught by Hamamoto, for the absorber film disclosed by JP ‘934 because this range of phase difference improves the contrast of reflected light (see Hamamoto, paragraph 0148).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017203934 A (Foreign Patent Document 13 of the Information Disclosure Statement dated 13 May 2020, hereby referred to as JP ‘934) in view of JP 2010080659 A (Foreign Patent Document 11 of the Information Disclosure Statement dated 13 May 2020, hereby referred to as JP ‘659).
Regarding Claims 3 and 11, JP ‘934 discloses an EUV mask blank and an EUV mask according to instant Claims 1 and 7, respectively. However, JP ‘934 is silent in regards to the refractive index and extinction coefficient of the absorber film. JP ‘659 teaches an EUV mask blank and an EUV mask. The mask taught by JP ‘659 contains a reflective multilayer and an absorption film (paragraph 0033 of the English translation). The absorbing film can be a tantalum-silicon alloy (paragraph 0044 of the English translation), which is used as a lower-layer absorption film (paragraph 0087 of the English translation). The refractive index of the film is 0.958 and the extinction coefficient of the film is 0.0369 (JP ‘659, Fig. 7). JP ‘934 and JP ‘659 are analogous art because both references pertain to EUV masks and mask blanks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use an absorbing film with a refractive index greater than 0.955 and an extinction coefficient greater than 0.03, as taught by JP ‘659, for the mask and mask blank disclosed by JP ‘934 because these properties in the absorbing film improve the attenuation of the incident light (see JP ‘659, paragraph 0041 of the English translation).
Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017203934 A (Foreign Patent Document 13 of the Information Disclosure Statement dated 13 May 2020, hereby referred to as JP ‘934) in view of JP 2006352134 A (Foreign Patent Document 8 of the Information Disclosure Statement dated 13 May 2020, hereby referred to as JP ‘134).
Regarding Claims 4, 6, 12, and 14, JP ‘934 discloses an EUV mask blank and an EUV mask according to instant Claims 1 and 7, respectively. However, JP ‘934 is silent in regards to the first material of the absorber film being one of aluminum, germanium, or magnesium. JP ‘134 teaches an EUV mask. The mask taught by JP ‘134 includes a multilayer and an absorption layer (paragraph 0009 of the English translation). The absorption layer may contain aluminum-copper, chromium, tantalum nitride, or the like (paragraph 0013 of the English translation). JP ‘934 and JP ‘134 are analogous art because both references pertain to EUV masks and mask blanks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use aluminum as the first material, as taught by JP ‘134, in the absorber film disclosed by JP ‘934 because aluminum-copper is a known equivalent to tantalum nitrides, which are used in the absorbing layer disclosed b JP ‘934 (see JP ‘134, paragraph 0013 of the English translation and JP ‘934, paragraph 0013 of the English translation).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017203934 A (Foreign Patent Document 13 of the Information Disclosure Statement dated 13 May 2020, hereby referred to as JP ‘934) in view of JP 2003318104 A (Foreign Patent Document 5 of the Information Disclosure Statement dated 13 May 2020, hereby referred to as JP ‘104).
Regarding Claims 5 and 13, JP ‘934 discloses an EUV mask blank and an EUV mask according to instant Claims 1 and 7, respectively. However, JP ‘934 is silent in regards to the use of nickel or cobalt as the second material of the absorber film. JP ‘104 teaches reflective EUV photomasks. The masks taught by JP ‘104 comprise a substrate, a reflective multilayer, and an absorber layer (paragraph 0008 of the English translation). The absorber layer can be made of tantalum nitride, tantalum, chromium, titanium nitride, titanium, an aluminum-copper alloy, a nickel-silicon alloy, an alloy of tantalum, silicon, and nitrogen, an alloy of titanium, silicon, and nitrogen, aluminum, or similar materials (paragraph 0029 of the English translation). JP ‘934 and JP ‘104 are analogous art because both references pertain to EUV masks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use nickel as the second material, as taught by JP ‘104, for the absorber layer disclosed by JP ‘934 because nickel silicon is a known equivalent to an alloy containing tantalum, silicon, and nitrogen, which is used for the absorbing layer in JP ‘934 (see JP ‘104, paragraph 0029 of the English translation and JP ‘934, paragraph 0013 of the English translation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        07/12/2022